Order entered October 9. 21)1 2




                                            In The
                                     Qlaurt at $ppeat
                          jfiftTj tStrict at !1exa9 at afta9
                                      No. 05-12-00445-CR

                         DONALD ALLEN MCKNIGHT, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 30048-86

                                          ORDER
         The Court GRANTS appellant’s motion to supplement reporter’s record.

         We ORDER court reporter Patsy Berry to file a supplemental reporter’s record. within

FIFTEEN 1)AYS from the date of this order, that contains States Exhibit No. 13. a videotaped

interview of the complainant.

         We ORDER appellant to tile his brief within FORTY-FIVE days from the date of this

order.




                                                   LANA MYERS
                                                   JUSTICE